Citation Nr: 1205289	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty May 1967 to March 1970.  He is the recipient of a Purple Heart Medal in addition to several other awards.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the Veteran's service connection claim for a lumbar spine disability.  In May 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned; a copy of the transcript has been associated with the claims folder.  Then in an October 2010 decision, finding that new and material evidence had been received, the Board reopened the claim for service connection for a lumbar spine disability and remanded the matter for further development.  Development has been completed and the case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability is related to service. 


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations 

As noted above, the Board remanded this claim for further development in October   2010.  The Board specifically instructed the RO to provide the Veteran an examination to determine the nature and etiology of his current lumbar spine disability, and readjudicate the claim.  Subsequently, the Veteran was afforded an examination for his lumbar spine disability in December 2010 and his claim was readjudicated in a November 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in April 2005, prior to the February 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  An April 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in the November 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 
  
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and all available post-service medical records are in the claims folder.  The Veteran was afforded examinations for his disability in January 2006 and December 2010.  These examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran presented testimony in a hearing before the undersigned.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his current lumbar spine disability is related to service.  He asserts that the lumbar spine disability was incurred as a result of falling 15 feet from a helicopter onto his back during service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

As noted above, direct service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to element (1), the record is replete with diagnoses for various lumbar spine disabilities.  Most recently, the December 2010 VA examination report noted a diagnosis of lumbar spondylosis.   Hickson element (1) is accordingly met.

With respect to Hickson element (2), in-service disease or injury, a review of the service treatment records shows that the Veteran was seen in November 1969 for low back strain.  Also, the Board notes that the Veteran is competent to give evidence about what he experienced, and falling 15 feet from a helicopter onto his back during service is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374   (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Furthermore, in-service injury is conceded given the Veteran's status as a combat Veteran, and his competent and credible statements as to service injury.  See 38 U.S.C.A. § 1154(b) (2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (noting that a combat Veteran's assertions of an event during combat are to be presumed true if consistent with the time, place and circumstances of such service). 
Accordingly, Hickson element (2) is met. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current lumbar spine disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

There are several opinions addressing this issue.  G.P., D.O., in a letter dated in April 2005, noted the Veteran's fall during service and indicated that it was reasonable that his current spinal disability was caused by the event in service.  

In a May 2005 letter, E.G.S., M.D., a private neurosurgeon, noted that he had seen the Veteran for a neurological consultation for his chronic back pain.  Dr. S indicated that at 55 years old, the Veteran's condition was less commonly seen in younger people unless there were other extenuating circumstances such as major trauma.  Noting the Veteran's helicopter accident in service, Dr. S found that the Veteran's current spine disability was consistent with such an injury.  He opined that it was more likely than not that falling from the helicopter during service contributed at least in part to the Veteran's current premature lumbar spine stenosis.  

In a May 2005 letter, R.G., M.D., a general practitioner, indicated that the Veteran had been a patient of his for many years and that at his initial consultation told him that he had fallen from a helicopter during service and suffered from chronic pain ever since.  Dr. G found that it was extremely reasonable that the Veteran's spine disability was caused by the fall during service.  

VA afforded the Veteran an examination in January 2006, the report of which reflected that the examining physician's assistant reviewed the claims folder in conjunction with evaluation of the Veteran.  In noting a diagnosis of spondylosis of the lumbar spine with history of spinal canal stenosis with surgical intervention in June 2005, the examiner observed that spinal stenosis was part of the aging process generally becoming symptomatic in patients at age 50.  The examiner noted that the Veteran's current spine symptoms were not aggravated, irritated, or caused by active duty.  

Another VA examiner, an orthopedic surgeon, also reviewed the case in January 2006 and similarly concluded that it was less likely that the Veteran's current lumbar spine stenosis was the result of injury during service.   The second examiner added that none of the service treatment records contained information that the Veteran sustained significant spinal trauma during service.  He pointed out that the use of morphine by corpsman during Vietnam was common as it was an easy and fast way to manage pain, and was carried as part of their equipment.  Addressing the Veteran's statement that he was completely paralyzed one night several months following the fall, the examiner found that such a scenario was inconsistent with spinal cord trauma as paralysis would not rapidly resolve and would have involved the neck region and in all likelihood would have cause his death as his breathing mechanism would have also been paralyzed.  The examiner pointed out that not long after this injury, the Veteran was lifting weights and had some thoracic discomfort.  He indicated that when someone experiences significant spinal problems, they do not engage in lifting weights as such an activity might aggravate the spinal pathology.  

The examiner also addressed the deficiencies in the opinions cited above.  Specifically as to Dr. P's letter, the examiner indicated that Dr. P's general family practice was well know to him and that he did not manage spinal conditions of any significant nature and his conclusions about spinal pathology must be viewed with some reservations.  As to Dr. S's letter, the examiner found issue with his contention regarding the unusually early presentation of spinal stenosis at age 50 without previous major trauma, indicating that such a proposition was not strongly supported by the relevant medical literature.  The examiner also noted that Dr. S failed to mention that he reviewed any service treatment records and that the Veteran's lumbar spine disability involved several levels suggesting an etiology other than a single localized traumatic event.  Finally, as to Dr. G's opinion, the examiner found that it was entirely conjectural and based on the Veteran's request for support of his claim, and that as a general practitioner he did not specialize in spinal care.  The examiner further noted that an October 2001 VA examination report reflected the Veteran's report of falling from a helicopter involved landing on his left shoulder and left side of his neck/clavicle but made no mention of low back area.  The examiner noted that Dr. S's statement shows that he assumed that the Veteran had injured his lower lumbar spine but this was not reflected on the October 2001 report.  

Pursuant to the Board's October 2010 remand, the Veteran was afforded another examination in December 2010.  Upon review of the claims folder, including the positive nexus opinions cited here, and evaluation of the Veteran, the examiner, an orthopedic surgeon, determined it that was less likely as not that the Veteran's lumbar spine disability was caused by or a result of the in-service injury.  In support of his opinion, the examiner cited to the Veteran's weight lifting and being very active after the helicopter accident, and the 30 year gap between the time of injury to obtain further medical treatment.  The examiner concluded that there was little doubt that the fall from the helicopter occurred but there was no evidence that it was related to the current disability.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App.  30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board finds that the January 2006 and December 2010 VA examination reports and opinions are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, extensive evaluation of the Veteran to include radiographic studies, and consideration of the Veteran's report of his medical history.  Additionally, the VA examiners provided a detailed rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, these opinions are found to carry significant weight.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean at 448-9.  The VA examination reports, especially the January 2006 report, addressed the inadequacies of the other opinions, namely finding that they were rendered by physicians who do not specialize in spine disabilities, did not review the claims folder independent of the Veteran's statements, or espoused conclusions which were not supported by the medical literature or evidence of record.  Furthermore, the three VA examiners (two of which are orthopedic specialists), not only reviewed the claims folder in reaching their conclusions, but also offered extensive reasoning and bases for their conclusions unlike the succinct reports by the other three practitioners.  In light of the foregoing, the Board has placed greater probative weight on the findings of the January 2006 and December 2010 VA examinations that the Veteran's current spine disability is not related to service.   As such, the preponderance of the competent evidence weighs against a finding that the Veteran's current lumbar spine disability is related to service.  

The Board acknowledges that it must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question of the etiology of the Veteran's lumbar spine is a question unlike testimony as to the presence of a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  While the Veteran is competent to report what he experiences, he is not competent to ascertain the etiology of his lumbar spine disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render opinions regarding the etiology of his current back disabilities.   See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In the present case, the Board gives more credence and weight to the opinions rendered by the VA examiners in particular, the two orthopedic surgeons/specialists.  These examiners rendered their findings after extensive evaluation of the Veteran and review of the claims folder.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion that refutes the findings of these medical professionals.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board notes that while the Veteran's reports of having pain ever since his helicopter accident in service are competent, the Board nonetheless finds them not to be credible.  While he has asserted that he has had lumbar spine pain continually since service, the Board notes that there is no evidence of complaints of spine back until 2001, which is over 30 years after service discharge.  Supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-1   (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Therefore, the Veteran is not credible with regard to his symptoms. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


